                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-103-FDW

STANLEY CORBETT, JR.,                     )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
FRANK PERRY, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on periodic review of the record.

       The Complaint passed initial review on claims against multiple Defendants including: FNU

Hopkins, FNU Rushin, FNU Vascotovan, FNU Patch, and FNU Boss. (Doc. No. 9). The North

Carolina Department of Public Safety has provided these Defendants’ full names pursuant to its

obligation under Local Rule 4.3 as Belquis Hopkins, Lee Alan Rushing, Randy Vanscoten, Susan

Patch, and Sally J. Boss. The Clerk of Court will be instructed to substitute these Defendants’ full

names as parties in the record.

       IT IS ORDERED that the Clerk of Court is respectfully requested to substitute the names

of the following Defendants:

       (1)     Belquis Hopkins for “FNU Hopkins.”

       (2)     Lee Alan Rushing for “FNU Rushin.”

       (3)     Randy Vanscoten for “FNU Vanscotovan.”

       (4)     Susan Patch for “FNU Patch.”

       (5)     Sally J. Boss for “FNU Boss.”




                                                 1
Signed: October 29, 2018




      2
